DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 
Applicant’s amendments to the Specification filed 01/30/2020 ,  03/11/2020 , and 04/17/2020 are entered.

	Preliminary Amendment
Applicant's amendment to Claims 4-7 in the preliminary amendment filed on 12/27/2019 is acknowledged. Applicant' s addition of Claims 9-19 in the preliminary amendment filed on 12/27/2019 is acknowledged.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "2", “5” and “25” have been used to designate “pack member”
Reference characters "1"and “11” have both been used to designate “cosmetic kit, cosmetic container, case”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “3” has been used to designate both “non-impregnated impregnation member” and "impregnation member".
Reference character “1” has been used to designate “cosmetic kit, cosmetic container, case” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the 

Claim Objections
Claims 7-8 and 16-19, are objected to because of the following informalities:
The limitation of “the density of the impregnation member,” (Claim 7, line 10; Claim 8, line 15; Claim 16, line 12;  Claim 17, line 17; Claim 18, line 22; Claim 19, line 27) should be written and interpreted as “the density of the non-impregnated impregnation member”
The limitation of “the viscosity of the liquid cosmetic material  is in the range” (Claim 7, line 11; Claim 8, line 16; Claim 16, line 13; Claim 17, line 18; Claim 18, line 23; Claim 18, line 28) should be written an interpreted as “the viscosity of the liquid cosmetic material for refill is in the range”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
Claim 2 (lines 21-23) recites the limitation of “a pressing member that presses the non-impregnated impregnation member contained in the case to impregnate the non-impregnated impregnation member with the liquid cosmetic material.” As written, it is uncertain if the pressing member is being positively recited to “press the non-impregnated impregnation member in the case” or if the aforementioned is a functional limitation of the pressing member. For examination purposes, as best understood, the recited limitation is interpreted as a functional limitation, wherein “a pressing member is configured to press the non-impregnated impregnation member contained in the case…”
Claims 3-4, and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent Claim 2 they depend on is rejected under U.S.C. 112(b). As such, Claims 3-4, and 9-19 will be rejected under U.S.C. 112(b).
Claim 7 (lines 10-11), Claim 8 (lines 16-16), Claim 16 (lines 12-13), Claim 17 (lines 17-18), Claim 18 (lines 22-23), and Claim 19 (lines 27-28) recite the limitation of “the density of the [non-impregnated] impregnation member is in the range of 0.006 g/cm3 to 0.1 g/cm3.” Additionally, the Specification filed 03/11/2020, applicant discloses that the inventors produced the [non-impregnated] member is produced with a density in the range of 0.006 g/cm3 to 0.1 g/cm3 [0036]. Nevertheless, as the claim is written, it is uncertain if the density range recited is for the non-impregnated impregnation member before or after said member is loaded with liquid cosmetic material. For examination purposes, as best understood, the recited limitation shall be interpreted as the density of the [non-impregnated] impregnation member before liquid cosmetic material loading is in the range of 0.006 g/cm3 to 0.05 g/cm3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9-15 are rejected under 35 U.S.C. 103 as being anticipated by The Best Cushion Foundation Hacks Everyone Needs to Know | Korean Beauty Secrets, TheBeautyBreakdown,  (https://youtu.be/ofMeBW5T9V0, hereby referred to as “TheBeautyBreakdown”) in view of Tuhkru et al. (U.S. Publication 2006/0042993 A1, hereby referred to as “Tuhkru”). 
Re Claim 1, TheBeautyBreakdown discloses cosmetics for refill (represented in parts shown in Screenshot 2, 4:14) for compact cosmetics that include an impregnation member impregnated with liquid cosmetic material and a case containing the impregnation member, the cosmetics for refill comprising: 
a pack member (represented as tube containers, shown in Screenshot 2 (4:14) of attached Non Patent Literature) containing liquid cosmetic material for refill (4:17-4:28), and 
a non-impregnated impregnation member (represented as clean cushions shown in Screenshot 1 (1:20-1:28) and Screenshot 2 (4:14))  that will be contained in the case in order to be impregnated with the liquid cosmetic material for refill (4:33 – 4:54).
Although TheBeautyBreakdown teaches the compact cosmetics components for refill, TheBeautyBreakdown is silent of packaging said cosmetic components for refill in a kit. 
Tuhkru discloses a cosmetic kit for packaging cosmetic products in the same field of endeavor, in order for a user to carry all their skin care products in a compact wallet-sized receptacle [0005], which is convenient to carry 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to package the compact cosmetic components of TheBeautyBreakdown into a compact, singular receptacle or kit in order to allow a user to conveniently carry and store their cosmetic refill products. 
 Re Claim 2, TheBeautyBreakdown discloses cosmetics for refill (represented in parts shown in Screenshot 2, 4:14) for compact cosmetics that include an impregnation member impregnated with liquid cosmetic material and a case containing the impregnation member, the cosmetics for refill comprising: 
a pack member (represented as tube containers, shown in Screenshot 2 (4:14) of attached Non Patent Literature) containing liquid cosmetic material for refill (4:17-4:28), and 
a non-impregnated impregnation member (represented as clean cushions shown in Screenshot 1 (1:20-1:28) and Screenshot 2 (4:14))  that will be contained in the case in order to be impregnated with the liquid cosmetic material for refill (4:33 – 4:54) and
 a pressing member (represented as a polka-dotted puff shown in Screenshot 2 (4:14)) that presses the non-impregnated impregnation member contained in the case to impregnate the non-impregnated impregnation member with the liquid cosmetic material (5:05-5:08).
Although TheBeautyBreakdown teaches the compact cosmetics components for refill, TheBeautyBreakdown is silent of packaging said cosmetic components for refill in a kit. 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to package the compact cosmetic components of TheBeautyBreakdown into a compact, singular receptacle or kit in order to allow a user to conveniently carry and store their cosmetic refill products. 
Re Claim 3, the claimed invention of TheBeautyBreakdown and Tuhkru is disclosed in the rejection of Claim 2, wherein the pressing member is a puff (represented as a polka-dotted puff shown in Screenshot 2 (4:14)) for applying the liquid cosmetic material impregnated into the impregnation member to a user's skin (5:05-5:08).
Re Claim 4, the claimed invention of TheBeautyBreakdown and Tuhkru is disclosed in the rejection of Claim 2, wherein the pack member (represented as tube containers, shown in Screenshot 2 (4:14)), the non-impregnated impregnation member (represented as clean cushions shown in Screenshot 1 , and the pressing member (represented as a polka-dotted puff shown in Screenshot 2 (4:14))  are contained in another pack member (the examiner notes is analogous to the wallet-like receptacle taught by Tuhkru, [0005]) that is for the kit.
Re Claim 5, the claimed invention of TheBeautyBreakdown and Tuhkru is disclosed in the rejection of Claim 1.
However, the combination of TheBeautyBreakdown and Tuhkru disclosed in the rejection of Claim 1 is silent to the pack member is a pouch member made of aluminum.
Tuhkru discloses a cosmetic kit for packaging cosmetic products in the same field of endeavor, wherein said cosmetic products (e.g. cold cream, lotion, moisturizing cream) are in sample like, aluminum foil containers [0018].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the container of liquid cosmetic taught by TheBeautyBreakdown to be in an aluminum pouch as taught by Tuhkru in order to provide alternative packaging means and smaller, easier to carry cosmetic containers.  
Re Claim 6, the claimed invention of TheBeautyBreakdown and Tuhkru is disclosed in the rejection of Claim 1, wherein the pack member is a tube case (represented as tube containers, shown in Screenshot 2 (4:14)).
Re Claim 9, the claimed invention of TheBeautyBreakdown and Tuhkru is disclosed in the rejection of Claim 4, wherein the pack member (represented as tube containers, shown in Screenshot 2 (4:14)), the non-impregnated impregnation member (represented as clean cushions shown in Screenshot 1 (1:20-1:28) and Screenshot 2 (4:14)) , and the pressing member (represented as a polka-dotted puff  are contained in another pack member (the examiner notes is analogous to the wallet-like receptacle taught by Tuhkru, [0005]) that is for the kit.
Re Claim 10, the claimed invention of TheBeautyBreakdown and Tuhkru is disclosed in the rejection of Claim 2.
However, the combination of TheBeautyBreakdown and Tuhkru disclosed in the rejection of Claim 2 is silent to the pack member is a pouch member made of aluminum.
Tuhkru discloses a cosmetic kit for packaging cosmetic products in the same field of endeavor, wherein said cosmetic products (e.g. cold cream, lotion, moisturizing cream) are in sample like, aluminum foil containers [0018].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the container of liquid cosmetic taught by TheBeautyBreakdown to be in an aluminum pouch as taught by Tuhkru in order to provide alternative packaging means and smaller, easier to carry cosmetic containers.  
Re Claim 11, the claimed invention of TheBeautyBreakdown and Tuhkru is disclosed in the rejection of Claim 3.
However, the combination of TheBeautyBreakdown and Tuhkru disclosed in the rejection of Claim 3 is silent to the pack member is a pouch member made of aluminum.
Tuhkru discloses a cosmetic kit for packaging cosmetic products in the same field of endeavor, wherein said cosmetic products (e.g. cold cream, lotion, moisturizing cream) are in sample like, aluminum foil containers [0018].

Re Claim 12, the claimed invention of TheBeautyBreakdown and Tuhkru is disclosed in the rejection of Claim 4.
However, the combination of TheBeautyBreakdown and Tuhkru disclosed in the rejection of Claim 4 is silent to the pack member is a pouch member made of aluminum.
Tuhkru discloses a cosmetic kit for packaging cosmetic products in the same field of endeavor, wherein said cosmetic products (e.g. cold cream, lotion, moisturizing cream) are in sample like, aluminum foil containers [0018].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the container of liquid cosmetic taught by TheBeautyBreakdown to be 
 Re Claim 13, the claimed invention of TheBeautyBreakdown and Tuhkru is disclosed in the rejection of Claim 2, wherein the pack member is a tube case (represented as tube containers, shown in Screenshot 2 (4:14)).
Re Claim 14, the claimed invention of TheBeautyBreakdown and Tuhkru is disclosed in the rejection of Claim 3, wherein the pack member is a tube case (represented as tube containers, shown in Screenshot 2 (4:14)).
Re Claim 15, the claimed invention of TheBeautyBreakdown and Tuhkru is disclosed in the rejection of Claim 4, wherein the pack member is a tube case (represented as tube containers, shown in Screenshot 2 (4:14)).
Claims 7-8, and 17-19 are rejected under 35 U.S.C. 103 as being anticipated by The Best Cushion Foundation Hacks Everyone Needs to Know | Korean Beauty Secrets, TheBeautyBreakdown,  (https://youtu.be/ofMeBW5T9V0) in view of Tuhkru (U.S. Publication 2006/0042993 A1), and in further view of Cho Seong Ryoul (Foreign Patent KR20170101373A, hereby referred to as “Seong,” Espacenet Machine Translation provided). 
7, 16 and 17, the claimed invention of TheBeautyBreakdown and Tuhkru are disclosed in the rejections of Claims 1, 2, and 3 respectively. However, TheBeautyBreakdown and Tuhkru are silent of the cosmetic kit for refill, wherein the density of the [non-impregnated] impregnation member before liquid cosmetic material loading is in the range of 0.006 g/cm3 to 0.05 g/cm3, and the viscosity of the liquid cosmetic material [for refill] is in the range of 5000 mPa-s to 30000 mPa-s.
Seong teaches impregnating members for impregnating cosmetic compositions (e.g. gel or liquid type [0006]) in the same field of endeavor, wherein a non-impregnated impregnating member has a density of 180 g/L to 240 g/L (i.e. 0.18 g/cm3 to 0.24 g/cm3) in order to provide sufficient durability for the loading of the cosmetic composition inside the impregnating member [0064]. Additionally, Seong teaches cosmetic composition (the examiner notes is analogous to liquid cosmetic material for refill) has a viscosity of 5,000 to 15,000 cps (i.e. 5,000 mPa-s to 15,000 mPa-s) [0072]. Moreover, Seong teaches that if the viscosity is less than 5,000 cps (i.e. 7,000 mPa-s), separation of the oil phase and aqueous phases of the cosmetic composition occurs, thus hindering the impregnating member to be uniformly impregnated with the cosmetic composition, [0073]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to produce non-impregnated impregnating members and liquid cosmetic material for refill of TheBeautyBreakdown and Tuhkru, within a density range of 0.18 g/cm3 to 0.24 g/cm3 and a viscosity range of 5,000 mPa-s to 15,000 mPa-s respectively, as taught by Seong, in order to efficiently impregnate the non-impregnated impregnating member with a liquid cosmetic material that is uniformly loaded. Furthermore, the examiner notes that the viscosity range of of 5,000 mPa-s to 15, 000 mPa-s fits squarely in the claimed viscosity range of of 5,000 mPa-s to 30, 000 mPa-s.
Re Claims 8, 18 and 19 the claimed invention of TheBeautyBreakdown and Tuhkru are disclosed in the rejections of Claims 7, 16 and 17 respectively. However, TheBeautyBreakdown and Tuhkru are silent of the cosmetic kit for refill, wherein the density of the [non-impregnated] impregnation member is in the range of 0.006 g/cm3 to 0.05 g/cm3, and the viscosity of the liquid cosmetic material [for refill] is in the range of 5000 mPa-s to 15000 mPa-s.
Seong teaches impregnating members for impregnating cosmetic compositions (e.g. gel or liquid type [0006]) in the same field of endeavor, wherein a non-impregnated impregnating member has a density of 180 g/L to 240 g/L (i.e. 0.18 g/cm3 to 0.24 g/cm3) in order to provide sufficient durability for the loading of the cosmetic composition inside the impregnating member [0064]. Additionally, Seong teaches cosmetic composition (the examiner notes is analogous to liquid cosmetic material for refill) has a viscosity of 5,000 to 15,000 cps (i.e. 5,000 mPa-s to 15,000 mPa-s) [0072]. Moreover, Seong teaches that if the viscosity is less than 5,000 cps (i.e. 7,000 mPa-s), separation of the oil phase and aqueous phases of the cosmetic composition occurs, thus hindering the impregnating member to be uniformly impregnated with the cosmetic composition, [0073]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention produce non-impregnated impregnating members and liquid cosmetic material for refill of TheBeautyBreakdown and Tuhkru, within a density range of 0.18 g/cm3 to 0.24 g/cm3 and a viscosity range of 5,000 mPa-s to 15, 000 mPa-s respectively, as taught by Seong, in order to efficiently impregnate the non-impregnated impregnating member with a liquid cosmetic material that is uniformly loaded. It would have been obvious to one having ordinary skill in the time the invention was effectively filed to try non-impregnated impregnating members and liquid cosmetic material for refill of within density range of 0.006 g/cm3 to 0.05 g/cm3, since the range of Seong encompasses most of this range, and since it has been held that where the general conditions of a claim are taught in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05 (II)(A). 
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of the prior art reference has met the structural limitation of the claim, and would therefore be expected to be capable 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        




/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772